 1

 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   HALL L. JOHNSON III,                      Case No. CV 20-1198-RGK (PD)
12                     Petitioner,
                                               ORDER:
13          v.
                                               (1) DENYING MOTION FOR
14   WILLIAM SULLIVAN, Warden,                 STAY; AND
                                               (2) ACCEPTING FINDINGS,
15                      Respondent.            CONCLUSIONS, AND
16                                             RECOMMENDATION OF
                                               UNITED STATES
17                                             MAGISTRATE JUDGE AND
18                                             DENYING CERTIFICATE OF
                                               APPEALABILITY
19
20
21         On April 16, 2021, the United States Magistrate Judge issued a Report
22   and Recommendation (“Report”) that the Petition for Writ of Habeas Corpus
23   be denied and this action be dismissed with prejudice. [Dkt. No. 49.] On May
24   3, 2021, Petitioner filed his Objections. [Dkt. No. 50.] On May 27, 2021, he
25   filed a Request for a Stay, and on June 1, 2021, he filed a letter withdrawing
26   his stay request. [Dkt. Nos. 52, 53.]
27
28
 1         1.    The Request for Stay is Denied
 2         Petitioner sought to stay this action pursuant to Rhines v. Weber, 544
 3   U.S. 269 (2005), to “present new evidence in state court on a [Fourth
 4   Amendment] violation.” [Dkt. No. 52 at 1.] After his filed his request for stay,
 5   however, he filed a letter stating that he “[does] not wish to proceed with the
 6   stay and abeyance.” [Dkt. No. 53.] Accordingly, the Court DENIES the
 7   request for a stay on that basis.
 8          The Court also notes that a stay is unwarranted in the case for several
 9   reasons. First, Petitioner does not sufficiently identify the claim he seeks to
10   assert in state court, stating only that it involves a Fourth Amendment
11   violation. Second, any Fourth Amendment claim he seeks to raise in state

12   court would likely not be cognizable on federal habeas review. See Stone v.

13   Powell, 428 U.S. 465, 494 (1976) (state prisoner may not invoke Fourth

14   Amendment ground for relief on federal habeas review if prisoner had

15   opportunity for “full and fair” consideration of claim in state court). Third, he

16   has not shown the requisite good cause under Rhines for failing to exhaust the

17   claim, and there is no reason to believe that good cause exists, as Fourth

18   Amendment claims can be raised on direct review. Fourth, a stay under Kelly
     v. Small, 315 F.3d 1063 (9th Cir. 2003), is unwarranted because any Fourth
19
     Amendment claim would likely be barred by the statute of limitations, as
20
     Petitioner’s conviction became final in November 2019,1 and since that date he
21
     has not filed a state habeas petition asserting a Fourth Amendment claim.
22
     Finally, his unidentified Fourth Amendment claim would not relate back to
23
24   1 Direct review in Petitioner’s case proceeded only before the California Court of
25   Appeal, which affirmed his judgment on September 24, 2019. [Dkt. No. 15-5.]
     Petitioner did not file a petition for review in the California Supreme Court.
26   Accordingly, his conviction became final on November 3, 2019, forty days after the
     court of appeal affirmed his judgment. See Cal. R. Ct. 8.264(b)(1), 8.500(e)(1); see
27
     also Smith v. Duncan, 297 F.3d 809, 812-13 (9th Cir. 2002). The statute of
28   limitations on any Fourth Amendment claim expired one year later, on November 3,
     2020. See 28 U.S.C. § 2244(d)(1)(A).

                                              2
 1   any of the claims that he asserts in his Petition, as none of them involve facts
 2   implicating a Fourth Amendment violation. See Fed. R. Civ. P. 15(c); Mayle v.
 3   Felix, 545 U.S. 644, 662-64 (2005) (claims added by amendment relate back to
 4   date of original petition’s filing only if added claims share common core of
 5   operative facts with exhausted claim in the original petition).
 6          2.     The Petition is Dismissed with Prejudice
 7          Petitioner does not object to any part of the Report’s analysis concerning
 8   his grounds for relief. Instead, he asserts numerous challenges to the Report’s
 9   “Statement of Pertinent Facts” [see R. & R. at 3-5], which summarizes the
10   statement of facts from the California Court of Appeal’s reasoned decision
11   affirming Petitioner’s judgment. [See Dkt. No. 15-2 at 2-9.] Petitioner,

12   however, has not shown through clear and convincing evidence that any of the

13   appellate court’s factual findings are erroneous. See Tilcock v. Budge, 538

14   F.3d 1138, 1141 (9th Cir. 2008) (citations omitted); 28 U.S.C. § 2254(e)(1).

15   Instead, he by and large relies on his own account of the events underlying his

16   conviction to claim that the victim, her father, and the investigating detective

17   provided false testimony. Petitioner’s account is irrelevant because he did not

18   testify at trial.
            He also cites preliminary hearing testimony from witnesses relaying
19
     statements from the victim, who testified at trial. The cited preliminary
20
     hearing testimony does not show that the victim’s testimony at trial was false,
21
     and Petitioner’s selective quotations from the preliminary hearing testimony
22
     omit pertinent testimony that both provides context to the quoted portions
23
     and supports the court of appeal’s findings. The same is true with respect to
24
     Petitioner’s reliance on selective portions of the victim’s testimony to show
25
     that she stayed with him by choice. Petitioner omits the victim’s testimony
26
     showing that, in fact, she stayed with Petitioner because she feared what
27
     would happen if she tried to get away and that she actively sought ways to
28

                                             3
 1   escape him. Accordingly, his objections are not well-taken.
 2         Based on the foregoing and pursuant to 28 U.S.C. § 636, the Court has
 3   reviewed the Petition, the other records on file records herein, the Magistrate
 4   Judge’s Report, and Petitioner’s Objections to the Report. The Court has
 5   engaged in a de novo review of those portions of the Report to which objections
 6   have been made. The Court accepts the Report and adopts it as its own
 7   findings and conclusions. Accordingly, the Petition is DISMISSED with
 8   prejudice.
 9         Further, for the reasons stated in the Report, the Court finds that
10   Petitioner has not made a substantial showing of the denial of a constitutional
11   right and, therefore, a certificate of appealability is DENIED. See 28 U.S.C.

12   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336

13   (2003).

14         IT IS SO ORDERED.

15
16   DATED: June 15, 2021
17
                                         R. GARY KLAUSNER
18                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                             4
